Citation Nr: 9920878	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  89-26 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for kidney stones.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for headache 
disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for residuals of a 
ruptured penile blood vessel, to include sexual dysfunction.

6.  Entitlement to service connection for disability 
manifested by joint pain.

7.  Entitlement to service connection for disability 
manifested by muscle spasms.

8.  Entitlement to service connection for residuals of the 
flu.

9.  Entitlement to service connection for eye disability.

10.  Entitlement to service connection for throat disability.

11.  Entitlement to service connection for cardiovascular 
disability, to include hypertension.

12.  Entitlement to service connection for varicose vein 
disability.

13.  Entitlement to service connection for prostate 
disability.

14.  Entitlement to service connection for psychiatric 
disability.

15.  Entitlement to service connection for diabetes.

16.  Entitlement to service connection for bladder 
disability.

17.  Entitlement to service connection for dental disability.

18.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
May 1962.  He also had subsequent service in the National 
Guard.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Wichita, Kansas.  This case was remanded by the Board in May 
1990, September 1992, April 1994 and June 1995.  It was 
returned to the Board in August 1997.

The Board initially notes that the veteran, in a November 
1990 statement, raised the issues of entitlement to service 
connection for a seizure disorder and entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for aggravation of his 
headache disability resulting from treatment at a VA medical 
center (VAMC) in 1989.  In a June 1991 statement the veteran 
raised the issues of entitlement to service connection on a 
secondary basis for psychiatric disability, disability 
manifested by joint pain, disability manifested by muscle 
spasms, cardiovascular disability and hypertension, and in 
August 1991 raised the issue of entitlement to service 
connection for nose disability.  In June 1992 the veteran 
raised the issue of entitlement to service connection on a 
secondary basis for diabetes and in December 1994 raised the 
issue of entitlement to service connection on a secondary 
basis for headaches.  In a May 1997 statement the veteran 
raised the issues of entitlement to service connection for 
cervical and thoracic spine disabilities; service connection 
on a secondary basis for stroke; and entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for right leg disability 
resulting from treatment at a VAMC in March 1994.  The record 
also indicates that the veteran has raised the issue of 
entitlement to an earlier effective date for service 
connection for kidney stones.  These matters are therefore 
referred to the MROC for appropriate action.

The Board also notes that a private medical record for August 
1993 documents the veteran's contention that he developed 
ringing in his ears since participation in a bombing raid 
over Japan in 1958; the examiner diagnosed the veteran with 
tinnitus.  The issue of entitlement to service connection for 
tinnitus is therefore referred to the MROC for appropriate 
action.  

The Board lastly notes that the Board's June 1995 remand 
requested that the MROC adjudicate the veteran's raised 
claims of entitlement to service connection on a secondary 
basis for bladder and prostate disabilities.  As there is no 
indication that the MROC has accomplished this action, this 
matter is referred to the MROC for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occasional attacks of renal 
colic, without infection or the need for catheter drainage; 
there is no impairment of renal function; nor does he require 
diet or drug therapy or invasive or noninvasive procedures 
more than two times a year for his kidney stones.
 
3.  The veteran has a scar of his right index finger due to 
an injury sustained during a period of inactive duty 
training.

4.  The veteran's headache disability did not originate or 
increase in severity in service, and it is not etiologically 
related to service.

5.  The claims for service connection for hearing loss, 
residuals of a ruptured penile blood vessel, to include 
sexual dysfunction, disability manifested by joint pain, 
disability manifested by muscle spasms, residuals of the flu, 
eye disability, throat disability, cardiovascular disability, 
to include hypertension, varicose vein disability, prostate 
disability, psychiatric disability, diabetes, bladder 
disability and dental disability are not plausible.

6.  The veteran's only service-connected disabilities are 
kidney stones and a scar of the right index finger; the 
veteran's right index finger scar is less than 40 percent 
disabling.

7.  The veteran is 60 years of age, has a high school 
education, and has extensive work experience as an accounting 
clerk.

8.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and work 
experience. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for kidney stones 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.115a, Diagnostic Codes 7508, 7509 (1994); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101, 4.115a, 
4.115b, Diagnostic Codes 7508, 7509 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

2.  A scar of the right index finger was incurred during a 
period of inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 5107(a) (West 1991); 38 C.F.R. §§ 3.6, 3.303 (1998). 

3.  The veteran's headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.6, 3.303 (1998).

4.  The claims for service connection for hearing loss, 
residuals of a ruptured penile blood vessel, to include 
sexual dysfunction, disability manifested by joint pain, 
disability manifested by muscle spasms, residuals of the flu, 
eye disability, throat disability, cardiovascular disability, 
to include hypertension, varicose vein disability, prostate 
disability, psychiatric disability, diabetes, bladder 
disability and dental disability are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that while service medical records 
for the veteran's National Guard service are on file, service 
medical records for his active period of service are not of 
record.  The record reflects that the MROC made several 
attempts to obtain the veteran's service medical records 
through the National Personnel Records Center (NPRC), to no 
avail.  Pursuant to the Board's May 1990 remand the MROC 
again contacted the NPRC and the veteran's National Guard 
unit to obtain any additional service medical records.  A 
negative response from the veteran's National Guard unit was 
received in May 1990 and NPRC responded in June 1990 and May 
1991 that no further medical records from the veteran's 
service department were available because any such records 
would have likely been destroyed in a fire in 1973; the NPRC 
indicated that no Surgeon General's Office extracts for the 
veteran were found.  The record reflects that the veteran has 
also attempted to obtain records from NPRC and other 
facilities with similar results.  The Board notes that the 
veteran, in August 1991, suggested that NPRC could not find 
his records because it used the wrong middle initial for the 
veteran.  The record reflects, however, that NPRC did in fact 
perform its searches using the correct name, and in any 
event, the correct service number, for the veteran.

In its June 1995 remand the Board directed the MROC to 
request that the veteran provide detailed information 
concerning treatment in service for his claimed disabilities 
and the units to which he was assigned, and to then contact 
the NPRC and other records repositories which might hold the 
documents.  The veteran responded by listing only the Fort 
Riley, Kansas, medical facility.  In December 1995 the Fort 
Riley facility responded that the veteran's records had been 
retired to the NPRC, and in March 1996 the NPRC again 
responded in the negative.  The Board is unaware of any 
additional source for the veteran's active duty service 
medical records.  Under the circumstances, in light of the 
extensive efforts by the MROC to obtain the veteran's service 
medical records through NPRC and his National Guard unit, and 
since it is obvious from numerous statements on file that the 
veteran would prefer a decision on his claims at this time, 
the Board will accordingly proceed to adjudicate the 
veteran's claims.

The Board also notes that the veteran has suggested that VA 
failed to obtain his complete private medical records from 
1962 to approximately 1988 from the A.T. & S.F. Hospital 
Association and Memorial Hospital.  The Board observes, 
however, that multiple copies of the referenced medical 
records are in fact on file, and there is no indication that 
the available private medical records are incomplete.  In any 
event the Board notes that the MROC has contacted all 
relevant sources identified by the veteran in order to obtain 
any additional private medical records for the pertinent 
period.

The Board notes that the veteran has received VA treatment 
for several of his claimed disabilities since the June 1995 
Board remand, and that the MROC has not secured many of these 
records.  However, as any such records would show evaluation 
of the veteran's claimed disabilities several years after 
service and the veteran has not alleged that any records not 
on file would provide medical evidence of an etiological link 
between any of his current disabilities and service, the 
Board concludes that a remand of this case for the purpose of 
obtaining these records is not warranted.

The Board additionally notes that the veteran is in receipt 
of disability retirement benefits from the U.S. Railroad 
Retirement Board (RRB), as of April 1992.  The record 
reflects that the MROC attempted without success to secure 
records associated with the RRB's decision in June 1994.  The 
Board notes, however, that the veteran has indicated that 
RRB's decision was based solely on VA records which are on 
file.  Since there is no indication that the RRB maintains 
any pertinent records for the veteran which are not already 
on file, and since it is clear from numerous statements by 
the veteran that he would prefer a decision on his claims at 
this time, the Board concludes that remand of the case in 
order to secure any records from the RRB is not warranted.

The Board lastly notes that although this case was remanded 
to the MROC in June 1995 partly for the purpose of obtaining 
verification from the service department of the nature and 
dates of the veteran's service in the National Guard, the 
MROC failed to comply with the Board's remand directive.  
However, as it is evident from the veteran's statements that 
he would prefer that the Board not remand the case again for 
the purpose of verifying the nature and dates of his service, 
the Board will assume for the purpose of this decision that 
the veteran's service was inactive duty training in March 
1980 with respect to his claim for service connection for 
residuals of a right hand injury, and active duty for 
training in March 1986 for the purpose of the claim for 
entitlement to service connection for headaches.


I.  Entitlement to a compensable rating for kidney stones; 
entitlement to service connection for the residuals of a 
right hand injury; entitlement to service connection for 
headache disability 

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

A.  Entitlement to a compensable rating for kidney stones

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected kidney stones.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in May 1962.  In May 1990, the veteran was 
granted service connection for kidney stones, evaluated as 
noncompensably disabling.  This evaluation has remained in 
effect since that time. 

On file are private and VA medical records for October 1962 
to April 1997 which show that the veteran was treated for 
renal colic in October 1962, at which time intravenous 
pyelogram (IVP) demonstrated minimal blunting of the calyces 
on the right and slight dilatation of the ureter compatible 
with passage of a stone; no further evidence of a stone was 
identified.  Laboratory testing was positive for albumin.  
The veteran was discharged in good condition with no 
complications.  An October 1965 treatment note indicates that 
the veteran denied a history of renal infection.  The veteran 
was again treated for right renal colic in August 1975, at 
which time kidney ultrasound biopsy (KUB) showed a 
radiodensity causing partial obstruction of the collecting 
system.  The veteran's blood chemistry profile was normal.  
The veteran passed the stone and was discharged in good 
condition.  An IVP performed in January 1976 showed that the 
veteran's kidneys were normal in size, shape and position.  

The veteran again presented in May 1978 for renal colic, 
during which time he spontaneously passed a right ureteral 
calculus.  An IVP was normal except for possible minimal 
obstruction secondary to edema from a passed calculus.  The 
veteran's blood urea nitrogen (BUN) level was 7.4% mg/dl, but 
his blood chemistry was otherwise normal.  He was thereafter 
hospitalized in July 1990 for possible renal colic at which 
time urinalysis and KUB were considered unremarkable, without 
evidence of a hydronephrotic pattern.  The veteran was 
nevertheless unable to void and was catheterized to drain his 
urine.  He was discharged with a diagnosis of recent history 
of stones.  An IVP and KUB in September 1990 showed that his 
right kidney was slightly higher than his left kidney, but 
were negative for evidence of opaque stones.

Other than the episodes described above, the treatment 
reports are negative for evidence of the recurrence of kidney 
stones and are entirely negative for treatment of kidney 
infections.  The records show that the veteran underwent 
cystoscopy, IVPs and catheterizations on several other 
occasions related to his prostate and bladder disabilities, 
including recurrent urinary tract infections, but unrelated 
to treatment for kidney stone disease.  The reports show that 
the veteran was placed on several diets for the control of 
his weight, cholesterol, and diabetes, and was prescribed 
numerous medications primarily for his headache disability, 
hypertension and urinary tract infections, but are negative 
for any reference to diet or drug therapy associated with his 
kidney stone disease.  The records also show occasional 
treatment for ankle edema.  The veteran's BUN levels ranged 
from 9% to 20% mg/dl, considered by laboratory reports to be 
within the range of normal, with no more than 3 occasions in 
which the BUN levels were slightly below the range of normal, 
and only two occasions in which the level was abnormally high 
(both less than 27% mg/dl).  His creatinine levels ranged 
from .9% to 1.3% mg/dl, considered by laboratory reports to 
be within the range of normal, and his albumin levels were 
normal with the exception of two occasions in which the 
levels were abnormally low.  The veteran's protein levels 
were within normal limits except on one occasion, and 
urinalysis was consistently negative for any casts.  
Diastolic blood pressure readings for the period between 1988 
and 1997 were predominantly below 100 and systolic blood 
pressure readings for the same period were predominantly 
below 160. 

On file is the report of a July 1996 VA fee basis examination 
at which time the veteran reported nocturia and voiding with 
an intermittent spraying stream.  He also reported gross 
hematuria in the prior year.  Physical examination disclosed 
mild tenderness to percussion over both costovertebral 
angles.  His abdomen was pendulous and nontender without any 
mass.  Urinalysis showed the presence of proteinuria without 
significant hematuria or pyuria.  The examiner recommended 
that the veteran undergo several additional procedures.

Of record is a VA medical report for April 1997 which 
indicates that the veteran was afforded renal sonograms in 
August 1996 and November 1996 which were purportedly negative 
for evidence of kidney stones or hydronephrosis.  A KUB in 
August 1996 purportedly showed no current evidence of stones 
and urinalysis in September 1996 was described as negative.  
A cystoscopy in November 1996 purportedly showed only minimal 
residual urine, although the veteran's prostate was 
apparently obstructed by a high-median bar and bilobar 
hypertrophy bilaterally.  Bilateral retrograde pyelogram in 
November 1996 was purportedly normal, with no evidence of 
kidney stone disease or ureteral obstruction by stones.  
After reviewing the medical evidence on file, the VA 
physician concluded that the veteran's kidney stone disease 
had not recurred since at least 1993.  He further opined, in 
essence, that the veteran's kidney stone disease was not 
related to his urinary dysfunction or prostate disability.  
The physician diagnosed the veteran with recurrent renal 
calculi, not found. 



Analysis

Effective February 17, 1994, the criteria governing the 
rating of disabilities of the genitourinary system changed, 
including the criteria governing the rating of 
nephrolithiasis.  See 59 Fed. Reg. 2523, as amended at 59 
Fed. Reg. 14566, 46338 (1994).  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals before March 1, 1999, hereinafter Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the present case, the Board notes that the MROC evaluated 
the veteran's claim under the previous regulations in making 
its decision of May 1990.  The December 1990 Statement of the 
Case and the March 1991, April 1993 and May 1994 Supplemental 
Statements of the Case referred to the regulations then in 
effect.  While subsequent November 1994, May 1997 and June 
1997 Supplemental Statements of the Case did not specifically 
refer to the new schedular criteria, they nevertheless 
concluded that the veteran's kidney stones remained 
noncompensably disabling.  In the Board's opinion, since the 
MROC arguably applied the new schedular criteria, and in any 
event was presented numerous opportunities to apply the new 
schedular criteria, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of 
Karnas, the Board will proceed to analyze the veteran's 
increased rating claim under both sets of criteria to 
determine if one is more favorable to the veteran.

i.  Previous rating criteria

The veteran's nephrolithiasis is rated under 38 C.F.R. 
§ 4.115a, Diagnostic Code 7508.  Under that code, 
nephrolithiasis will be rated as hydronephrosis (calculus in 
kidney required; staghorn or multiple stones filling pelvis 
of kidney, to be rated as 30 percent disabling).  38 C.F.R. 
§ 4.115a, Diagnostic Code 7508.  A 10 percent evaluation is 
warranted for mild hydronephrosis, with only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A 20 percent evaluation is warranted for moderate 
hydronephrosis, with frequent attacks of colic, requiring 
catheter drainage.  A 30 percent rating is warranted for 
moderately severe hydronephrosis, with frequent attacks of 
colic with infection (pyonephrosis), kidney function greatly 
impaired.  38 C.F.R. § 4.115a, Diagnostic Code 7509.

The medical evidence demonstrates that the veteran has 
experienced renal colic several times since 1962, most 
recently in 1990 and possibly in 1993.  While the veteran 
contends that his attacks of colic invariably require 
catheter drainage, the record discloses only one occasion in 
which such a procedure was required in connection with the 
veteran's service-connected disability.  Moreover, while the 
veteran contends that his urinary tract infections are 
related to his kidney stones, the April 1997 VA physician 
essentially concluded that the veteran's recurring infections 
are unrelated to his kidney stone disease, and the record is 
negative for any evidence of pyonephrosis.  In the Board's 
opinion, the medical evidence demonstrates that the veteran 
experiences only occasional attacks of colic, without 
infection or the need for catheter drainage, warranting a 10 
percent evaluation.  However, the Board concludes that a 
rating in excess of 10 percent is not warranted.

In this regard the record reflects that the veteran has 
experienced renal colic less than six times in more than 35 
years, with no episodes occurring at least since 1993.  
Moreover, IVPs and KUBs since 1962 have never demonstrated 
the presence of more than one stone during an attack of renal 
colic, and have demonstrated the absence of any stones in 
between the veteran's episodes.  Moreover, there is no 
medical evidence of pyonephrosis or of any impairment of 
kidney function.  The Board therefore concludes that there is 
no basis for assignment of an evaluation in excess of 10 
percent for kidney stones. 

Accordingly, a 10 percent evaluation is warranted for kidney 
stones.  38 U.S.C.A. § 5107 (West 1991).


ii.  New rating criteria

As noted previously, effective February 17, 1994, VA revised 
the criteria for diagnosing and evaluating genitourinary 
disabilities.  59 Fed. Reg. 2523 (1994).  The new rating 
criteria for nephrolithiasis are found at 38 C.F.R. § 4.115b, 
Diagnostic Code 7508 (1998).  Under that code, 
nephrolithiasis will be rated as hydronephrosis, except if 
there is recurrent stone formation requiring diet therapy, 
drug therapy and/or invasive or non-invasive procedures more 
than two times per year, in which case a 30 percent rating is 
warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  A 10 
percent evaluation is warranted for hydronephrosis with only 
an occasional attack of colic, not infected, and not 
requiring catheter drainage.  A 20 percent evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent rating is warranted for frequent 
attacks of colic with infection (pyonephrosis), kidney 
function impaired.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  
The next highest disability evaluation requires severe 
symptomatology, which is rated as renal dysfunction under 
38 C.F.R. § 4.115a (1998).  This regulation provides that a 
30 percent rating is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling (diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more).  
38 C.F.R. §4.115a.

Although the evidence shows that the veteran experiences 
occasional attacks of colic without infection or the need for 
catheter drainage, the Board notes that the veteran's 
disability does not reflect any of the criteria for a higher 
rating under the new criteria such as diet or drug therapy in 
connection with recurrent stone formation.  Moreover, as the 
veteran has experienced no more than 6 attacks of renal colic 
in more than 35 years, there is no evidence that he has 
required invasive or noninvasive procedures more than twice 
each year for recurrent stone formation.  While the veteran 
experiences recurrent urinary tract infections, as noted 
previously the only medical opinion on file addressing the 
relationship of those infections to the veteran's kidney 
stone disease is clearly unsupportive of the veteran's claim, 
and there is no evidence that his kidney stones have resulted 
in pyonephrosis.  Moreover, there is no evidence of 
impairment of kidney function or of kidney edema on other 
than one occasion.  In this regard the Board notes that 
despite the presence of albumin in October 1962, there is no 
medical evidence of constant albuminuria or a definite 
decrease in kidney function.  Moreover, the veteran's BUN and 
creatinine levels have largely been within normal limits, and 
urinalyses have consistently been negative for evidence of 
casts.  The Board notes that although the veteran does have 
hypertension, service connection is not in effect for this 
disorder.  In any event, the evidence shows that the 
veteran's diastolic blood pressure readings since 1988 have 
been predominantly less than 100, and his systolic blood 
pressure readings less than 160; hypertension that is at 
least 10 percent disabling for rating purposes requires 
diastolic pressure that is predominantly 100 or more or 
systolic pressure that is predominantly 160 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

The Board therefore concludes that there is no basis for 
assignment of an evaluation in excess of 10 percent for 
kidney stones. 

iii.  Extra-schedular rating

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1998).  However, the current evidence of record 
does not reflect frequent periods of hospitalization because 
of the service-connected kidney disability, or indicate that 
the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluations.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

B.  Residuals of a right hand injury

Service connection may be granted for disability resulting 
from injury incurred or aggravated during a period of 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.6, 3.303 (1998).

Service medical records show that in March 1980, while on 
inactive duty training, the veteran sustained a smashing 
injury to the fingers of his right hand, with resulting 
lacerations of the fingers and an abrasion of the right third 
digit.  A March 1980 statement by L.S. indicates that the 
veteran had been loading supplies into a truck when the 
veteran caught the fingers of his right hand in the 
electrically operated tail gate.  The records indicate that 
the veteran thereafter sought no further treatment associated 
with his right hand injury.

Private and VA medical records for 1980 to April 1997 are 
negative for any complaints, finding or diagnosis pertaining 
to the residuals of a right hand injury. 

The veteran was afforded a VA examination in May 1996, at 
which time he complained of aching and numbness of the 
metacarpophalangeal joint of the right index finger; he 
informed the examiner that the digit had been injured by a 
hydraulic lift while on duty in the National Guard and he 
denied any history of subsequent injury to the hand.  The 
veteran was noted to be left handed, and physical examination 
of the right hand disclosed the presence of a well healed 
laceration scar over the dorsum of the second 
metacarpophalangeal joint and proximal segment of the index 
finger; the examination was otherwise normal, with no 
evidence of deformity, swelling or limitation of motion.  The 
examiner concluded that the veteran's service injury did not 
result in any impairment of the hand.

Service records show that the veteran sustained lacerations 
and abrasions to the fingers of his right hand during a 
period of inactive duty training and postservice medical 
evidence demonstrates the presence of residual scarring of 
his right second digit.  Accordingly, service connection is 
warranted for a scar of the right index finger.  38 U.S.C.A. 
§ 5107.

C.  Headache disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service or active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.6, 3.303 (1998).

In several statements on file the veteran contends, in 
essence, that he first developed his headache disability 
during basic training in 1957.  He also contends that his 
headache disability was aggravated in May 1986 while on duty 
with the National Guard.
 
As noted previously, service medical records for the 
veteran's period of active service are not on file.  At his 
June 1973 National Guard enlistment examination and on an 
April 1974 periodic examination the veteran denied any 
frequent or severe headaches.  A May 1986 hospital report 
from Fort Riley, Kansas, indicates that the veteran presented 
that month with complaints of dizziness, nausea and headaches 
after drinking water.  The veteran was provided with 
medications, to which he responded well, and his pain 
resolved; he was diagnosed with migraine headaches and 
returned to full duty.  On National Guard examination in 
August 1989 the veteran reported a 30-year history of 
migraine and tension headaches; he was diagnosed with 
migraine cephalgias.

Private medical reports for October 1962 to June 1994 are 
negative for any complaints, finding or diagnosis of 
headaches until 1976, at which time the veteran was noted to 
have received recent treatment for headaches of recent onset.  
The remainder of the private medical reports document 
treatment of primarily migrainous headaches, but do not 
address the etiology of the veteran's disability other than 
to record his assertion that his headaches began in 
approximately 1964.

On file are VA treatment records for November 1988 to April 
1997, which document extensive treatment for the veteran's 
primarily migrainous headaches.  The veteran reported to his 
physicians that his headaches began in 1957 during basic 
training, and the veteran was thereafter diagnosed on 
repeated occasions with history of migraine headaches since 
1957; the treatment records did not otherwise address the 
etiology of his disability.  

Although the veteran maintains that his headache disability 
originated in service or was aggravated by his period of 
active duty for training in May 1986, the preponderance of 
the evidence is against his claim.  In this regard the Board 
notes that there is no medical evidence of headache 
disability until 1976, and indeed the veteran denied 
experiencing severe headaches in June 1973 and April 1974 
when afforded physical examinations for service in the 
National Guard.  Moreover, the record reflects that the 
veteran first informed his physicians that his headaches 
began in service only after filing the instant claim with VA.  
Under the circumstances, the Board concludes that the 
veteran's statements regarding the onset of his headache 
disability are not credible in light of contemporary medical 
records, including physical examinations for the military, 
which are negative for any complaints, finding or diagnosis 
of headaches for many years after service.  

Although multiple VA treatment reports diagnosed the veteran 
with a history of migraine headaches since 1957, these 
diagnoses were necessarily based on history supplied by the 
veteran which, as noted above, is not considered credible.  
Moreover, the Board notes that the treatment reports do not 
otherwise address the etiology of the veteran's disability or 
discuss the absence of any medical evidence of headaches 
prior to 1976.  In essence, the medical opinions supporting 
the veteran's claim are only minimally supportive.  They 
clearly provide no basis for concluding that it is at least 
as likely as not that his headache disability was incurred or 
aggravated by service.  Moreover, although the veteran 
contends that his headache disability was chronically 
aggravated by his period of active duty for training in May 
1986, treatment notes show that his headaches at that time 
resolved with medication, and he has not submitted any 
medical evidence that is supportive of his contention.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson not 
competent to offer medical opinions).  The Board therefore 
finds that application of the evidentiary equipoise rule, 
which mandates that where the evidence is balanced and a 
reasonable doubt exists as to a material issue, the benefit 
of the doubt shall be given to the claimant, is not required 
in this case.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  38 U.S.C.A. § 5107.

The Board notes that the veteran has not been afforded a VA 
examination with respect to his headache disability.  
However, as any conclusion regarding the etiology of the 
veteran's headaches reached by an examiner would necessarily 
rely on history supplied by the veteran, and as the veteran's 
statements regarding his history are not considered credible 
in light of the absence of medical evidence of headaches for 
many years after service, the Board finds that remand of the 
case for the purpose of affording the veteran an examination 
is not warranted.

The Board also notes that the veteran has received VA 
treatment for his headaches since the June 1995 Board remand, 
but that the MROC has not obtained all records associated 
with the recent treatment.  However, any such records would 
show treatment of the veteran's headache disability many 
years after service, the veteran has not alleged that the 
records would provide medical evidence of an etiological link 
between his current headaches and service, and in any event, 
any opinion in the treatment reports which does link the 
veteran's headaches to service would necessarily be based on 
history supplied by the veteran, which the Board has found to 
lack significant probative value.  Therefore, the Board 
concludes that a remand of this case for the purpose of 
obtaining the recent VA records is not warranted.


II.  Entitlement to service connection for hearing loss, 
residuals of a ruptured penile blood vessel, to include 
sexual dysfunction, disability manifested by joint pains, 
disability manifested by muscle spasms, residuals of the flu, 
eye disability, throat disability, cardiovascular disability, 
to include hypertension, varicose vein disability, prostate 
disability, psychiatric disability, diabetes, bladder 
disability and dental disability.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
incurrence of arthritis, cardiovascular disease (including 
hypertension), diabetes mellitus, epilepsies, organic 
diseases of the nervous system and psychoses during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  However, as a 
preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).  If he has not, his claims must fail, 
and VA is not obligated to assist the veteran in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

A.  Hearing loss

The Board initially notes that during the pendency of this 
appeal, 38 C.F.R. § 3.385, pertaining to the definition of 
hearing loss disability for VA compensation purposes, was 
enacted, effective April 3, 1990.  The enacted regulation is 
less favorable to the veteran's claim because his claim for 
service connection for hearing loss would lack legal merit 
under its provisions.  However, since the veteran's claim was 
filed prior to April 3, 1990, it will be decided under the 
law as it existed prior to the promulgation of 38 C.F.R. 
§ 3.385.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Service medical records for the veteran's period of active 
duty are not on file.  At his June 1973 National Guard 
enlistment examination the veteran denied any complaints of 
hearing loss.  Audiometric testing at that time revealed pure 
tone thresholds, in decibels, to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
15
15
15
10
10

On periodic examination in April 1974, the veteran again 
denied any complaints of hearing loss.  He indicated that he 
worked as a communications specialist with exposure to 
equipment noise.  On audiometric testing, pure tone 
thresholds, in decibels, were noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
20
LEFT
15
20
20
15
15

The examiner described the veteran's hearing as good, and 
while ear plugs were not issued for the veteran, the examiner 
considered existing ear protection to be adequate.

On National Guard examination in August 1989 the veteran 
reported slight hearing loss.  On audiometric testing, pure 
tone thresholds, in decibels, were noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
15
LEFT
10
15
20
20
15

No diagnosis of hearing loss was rendered.

Private and VA medical records for October 1962 to April 1997 
are entirely negative for evidence of hearing loss.

The record contains no medical evidence of a diagnosis of 
hearing loss, and in any event there is no medical evidence 
linking any hearing loss to the veteran's period of service.  
The only evidence supportive of either a diagnosis of hearing 
loss or of a link between any hearing loss and service 
consists of the assertions of the veteran himself.  However, 
as a lay person, the veteran is not qualified to furnish 
medical opinions or diagnoses.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, while the veteran is 
competent to testify as to his symptoms during and after 
service, he is not competent to relate his present condition 
to those symptoms.  See Savage, 10 Vet. App. 488 (1997).  In 
light of these circumstances, the Board must conclude that 
the veteran's claim is not well grounded.

B.  Entitlement to service connection for residuals of a 
ruptured penile blood vessel, to include sexual dysfunction, 
disability manifested by joint pains, disability manifested 
by muscle spasms, residuals of the flu, eye disability, 
throat disability, cardiovascular disability, to include 
hypertension, varicose vein disability, prostate disability, 
psychiatric disability and diabetes

As noted previously, the veteran's service medical records 
are not on file.  The record contains no medical evidence of 
a diagnosis of sexual dysfunction or varicose veins.  
Moreover, there is no medical evidence of complaints, 
treatment, or diagnosis of the veteran's other disabilities 
for several years after service and no medical evidence 
linking any of the veteran's claimed disabilities to service.  
The only evidence supportive of either a diagnosis of sexual 
dysfunction or varicose vein disability or of a link between 
any of the veteran's claimed disabilities and his period of 
service consists of the assertions of the veteran himself.  
However, as a lay person, the veteran is not qualified to 
furnish medical opinions or diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, while the 
veteran is competent to testify as to his symptoms during and 
after service, he is not competent to relate his present 
condition to those symptoms.  See Savage, 10 Vet. App. 488 
(1997).  In light of these circumstances, the Board must 
conclude that the veteran's claims are not well grounded.

C.  Bladder disability

On file are private and VA treatment records for October 1962 
to April 1997 which show that the veteran was treated in 
October 1962 for renal colic, at which time intravenous 
pyelogram showed slight dilatation of the ureter on the right 
compatible with passage of a stone, but with no evidence of 
bladder retention.  The records are negative for any 
complaint, abnormal finding or diagnosis associated with the 
bladder until 1969, at which time the veteran reported 
urinary frequency and urgency of recent onset.  The records 
thereafter show treatment for occasional complaints of 
urinary frequency, burning and decreased stream associated 
with prostatitis, recurrent urinary tract infections and the 
presence of a median bar formation at the bladder neck.

The veteran's June 1973 National Guard enlistment examination 
and April 1974 periodic examination are negative for any 
reference to bladder disability.  At his August 1989 National 
Guard examination the veteran reported experiencing recurrent 
bladder infections and was diagnosed with recurrent urinary 
tract infections.

On VA examinations in July 1996 and April 1997 the veteran 
continued to complain of recurrent lower urinary tract 
infections; the examiners did not address the etiology of any 
bladder disability.

The record contains no medical evidence of bladder disability 
for several years after service and there is no medical 
evidence linking the veteran's bladder disability to service.  
The only evidence supportive of a link between the veteran's 
bladder disability and his period of service consists of the 
assertions of the veteran himself.  However, as a lay person, 
the veteran is not qualified to furnish medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, while the veteran is competent to testify 
as to his symptoms during and after service, he is not 
competent to relate his present condition to those symptoms.  
See Savage, 10 Vet. App. 488 (1997).  In light of these 
circumstances, the Board must conclude that the veteran's 
claim is not well grounded.

D.  Dental disability.

In several statements on file the veteran contends, in 
essence, that he sustained dental disability in service as a 
result of surgery in which the dentist cut into his jaw bone 
and pried out his teeth.

On file are private and VA medical records for October 1962 
to April 1997 which are negative for any reference to the 
veteran's teeth until December 1982, at which time his teeth 
were described as in good repair.  The veteran thereafter 
reported the presence of mal occlusion with a 
temporomandibular joint problem, and the records indicate 
that the veteran wore dental braces and a prosthesis in 
connection with treatment for his headaches.  The reports 
indicate that the veteran was treated in 1992 for leukoplakia 
and significant bone loss around teeth numbers 8 and 9, and 
that those teeth were thereafter extracted.

The veteran's June 1973 National Guard enlistment examination 
indicates that he was missing teeth numbers 1, 17, 19, 31 and 
32, but are negative for any reference to the veteran's 
period of active service.  On periodic examination in April 
1974, the veteran was missing tooth number 30 as well, and at 
his August 1989 examination was missing tooth number 16.

Although the veteran contends that he experienced dental 
trauma in service, the record contains no medical evidence of 
dental disability until many years after service and there is 
no medical evidence linking any dental disability to his 
period of service.  The only evidence supportive of a link 
between any dental disability and the veteran's period of 
service consists of the assertions of the veteran himself.  
As noted previously, a lay person such as the veteran is not 
qualified to furnish medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, while the veteran is competent to testify as to his 
symptoms during and after service, he is not competent to 
relate his present condition to those symptoms.  See Savage, 
10 Vet. App. 488 (1997).  In light of these circumstances, 
the Board must conclude that the veteran's claim is not well 
grounded.

The Board notes that the veteran, in May 1997, alleged 
treatment by two dentists in the late 1970s; he alleged that 
records from those dentists would show the dental damage 
wrought in service.  Although the MROC has not attempted to 
secure records from the named dentists, the Board notes that 
the veteran's dental condition was recorded on his June 1973 
and April 1974 National Guard examinations, and that the 
veteran has not alleged that the missing private dental 
records would provide medical evidence linking his dental 
disability to service.  As it is clear from numerous 
statements on file that the veteran would appreciate a 
decision on his claim now, and since the veteran's claim for 
a dental disability, in any event, is not well grounded, the 
Board concludes that a remand of the case for the purpose of 
obtaining any records from the named dentists is not 
warranted.

E.  Miscellaneous

Although the Board has considered and denied these claims on 
a ground different from that of the MROC, that is, whether 
the appellant's claims are well grounded rather than whether 
he is entitled to prevail on the merits, the appellant has 
not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the MROC accorded the 
appellant greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the MROC for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
the disabilities discussed above.  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


III.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities

The Board initially notes that the Board's June 1995 remand 
requested that the MROC adjudicate the veteran's raised 
claims of entitlement to service connection on a secondary 
basis for bladder and prostate disabilities.  While the MROC 
did not thereafter adjudicate the raised claims, the Board 
points out that an April 1997 VA medical report concluded 
that his bladder and prostate disabilities were not related 
to his kidney stones.  The Board will therefore proceed to 
adjudicate the veteran's claim for entitlement to a total 
rating based on unemployability due to service-connected 
disabilities.

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (1998).  

The veteran's only service-connected disabilities consist of 
his kidney stones, rated as 10 percent disabling, and a scar 
of the right index finger, which has not been assigned an 
evaluation.  The Board notes, however, that VA's Schedule for 
Rating Disabilities does not provide for a schedular rating 
of 40 percent or more for the veteran's scar.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5153, 5225, 4.118, Diagnostic 
Codes 7803-7805 (1998).  Moreover, in light of the absence of 
any residual impairment on examination or evidence showing 
that the veteran's right index finger scar has necessitated 
frequent periods of hospitalization, or that there exist any 
other unusual or exceptional disability factors which would 
render impractible the application of the regular schedular 
standards, the Board concludes that it is not required to 
remand this matter to the MROC for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. pp. 237 (1996); Shipwash v. Brown, 8 Vet. pp. 218, 227 
(1995).  As the veteran could not therefore meet the minimum 
schedular requirements for a total rating based on 
unemployability, the Board must conclude that a total 
disability rating is not warranted.

Even if the required percentage standards described above 
were met, the veteran would not be entitled to a total rating 
based on unemployability.  In this regard the Board notes 
that a review of the evidence indicates that the veteran has 
a high school education, and has extensive experience as an 
accounting clerk.  While the record reflects that he retired 
due to disability effective April 1992, the medical evidence 
on file shows only a handful of instances, none since at 
least 1993, in which he was treated for his service-connected 
disabilities; the records instead show extensive treatment 
for a variety of nonservice-connected maladies, particularly 
his migrainous headaches and cardiovascular disease, which 
significantly impacted his ability to obtain or maintain 
employment; none of the medical evidence suggests that the 
veteran's service-connected disabilities rendered him 
unemployable or precipitated his retirement.  Upon review of 
the entire record, then, the Board concludes that the 
preponderance of the evidence establishes that the veteran's 
service-connected kidney stones and right index finger scar 
are not sufficient by themselves to render the veteran unable 
to secure and follow any form of substantially gainful 
employment consistent with his education and industrial 
background.

Finally, the Board acknowledges that the veteran is in 
receipt of disability retirement benefits from the U.S. 
Railroad Retirement Board, effective April 1992; the award 
letter does not identify the disabilities on which the RRB's 
determination was based.  However, as noted previously, RRB's 
decision was apparently based solely on VA records which show 
no evidence of recurring kidney stones since at least 1993, 
evidence of any significant residual disability associated 
with the veteran's kidney stones, or evidence of disability 
associated with the scar of the veteran's right index finger, 
but which instead are replete with evidence of treatment for 
several serious nonservice-connected disabilities which have 
significantly impacted his ability to obtain or maintain 
employment.  The Board notes that it is not bound by the 
statutes and regulations which govern the disposition of 
disability claims pending before the RRB, but rather must 
follow the statutes and regulations governing entitlement to 
a total rating based on unemployability due to service-
connected disabilities for VA purposes.  In any event, 
neither the RRB decision nor the records upon which the 
decision was based support the veteran's claim. 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 10 percent rating for kidney 
stones is granted.

Entitlement to service connection for a scar of the right 
index finger is granted.

Entitlement to service connection for headache disability is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for residuals of a ruptured 
penile blood vessel, to include sexual dysfunction, is 
denied.

Entitlement to service connection for disability manifested 
by joint pain is denied.

Entitlement to service connection for disability manifested 
by muscle spasms is denied.

Entitlement to service connection for residuals of the flu is 
denied.

Entitlement to service connection for eye disability is 
denied.

Entitlement to service connection for throat disability is 
denied.

Entitlement to service connection for cardiovascular 
disability, to include hypertension, is denied.

Entitlement to service connection for varicose vein 
disability is denied.

Entitlement to service connection for prostate disability is 
denied.

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for bladder disability is 
denied.

Entitlement to service connection for dental disability is 
denied.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

